Opinion of the Court, by
Judge Owsley.
THIS was an action of assault and battery, brought by the appellant in his individual name against the appellee.
The declaration is clearly, according to the settled doctrine of the common law, erroneous, in charging the appellee with having committed a battery upon both the appellant and his wife, and for that cause the court *242below correctly arrested the judgment which had been rendered against the appellee, and upon the refusal of the appellant to amend his declaration, properly awarded judgment against him.
Judgment affirmed.